Fisher, J.,
delivered the opinion of the court.
The plaintiff below brought this suit in the Circuit Court of Attala county, to recover the amount of two promissory notes, alleged to have been executed by the defendants. The general issue being pleaded, the defendants proposed to prove, on the trial,' that the notes were signed in blank, and delivered to an agent, with instructions not to fill the blanks with a sum exceeding one thousand dollars. And that the plaintiff was fully informed by the agent, as to this limitation upon the authority to fill the blanks, before he received the notes, or the blanks were actually filled up; but the court rejected the evidence, on the ground that the execution of the notes was not denied under oath.
We are of opinion that the court below erred in rejecting the evidence. The defendants admitted the execution of the notes to the extent of the agent’s authority, and they could not, therefore, deny their execution. Indeed, the entire amount might have been recovered, if the notes had been transferred to an innocent holder without notice of the restriction upon the agent to fill the blanks. The agent’s act, however, under any view, would be good and binding, to the extent of his authority, and it would only be void as to the excess. .Under this view of the law, it would be almost impossible for a party to verify a plea by oath, denying the execution of the entire notes.
Judgment reversed, venire de novo awarded, and cause remanded.